Title: To George Washington from Alexander Hamilton, 23 February 1792
From: Hamilton, Alexander
To: Washington, George


  Treasury Department, Philadelphia, 23 Feb. 1792. Submits a contract made by the superintendent of the New Castle Island lighthouse in New Hampshire with Titus Salter for supplying, keeping, lighting, and superintending the occasional repairs of that building and humbly

opines that it is not disadvantageous to the United States, as its terms are the same as those in the last agreement for the same supplies and services.
